                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Christopher L Brush & Tonya L Brush                              CASE NO. 18-40739-MAR
                                                                 JUDGE MARK A RANDON

Debtors                                  /


                         TRUSTEE'S OBJECTION TO PLAN MODIFICATION
   Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and objects to the Proposed
Plan Modification as follows:


       1. Trustee requests verification of debtors' income. Trustee requires the verification to
             be received by the Trustee immediately.

       2. Trustee objects to debtors' request to excuse remittance of the 2019 income tax
             refunds where the debtors have failed to provide a valid basis to do so.

       3. Trustee requires debtor remit the 2018 income tax refund as required by the order
             entered May 8, 2019 where the debtor only submitted one receipt for dental work
             in the amount of $179.50.

   Wherefore, the Chapter 13 Trustee prays this Honorable Court deny the relief requested.



Dated: April 20, 2020                        OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                             KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                             /s/ MARIA GOTSIS
                                             Krispen S. Carroll (P49817)
                                             Maria Gotsis (P67107)
                                             719 Griswold Street, Ste 1100
                                             Detroit, MI 48226
                                             (313) 962-5035
                                             notice@det13ksc.com
                                                                          Page 1 of 2
          18-40739-mar    Doc 88   Filed 04/20/20   Entered 04/20/20 11:33:48   Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                   CHAPTER 13
Christopher L Brush & Tonya L Brush                                 CASE NO. 18-40739-MAR
                                                                    JUDGE MARK A RANDON

Debtors                                    /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTION
TO PLAN MODIFICATION with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:

              MARRS & TERRY PLLC
              6553 JACKSON RD
              ANN ARBOR, MI 48103


 April 20, 2020                                 /s/ Barb Ecclestone
                                                BARB ECCLESTONE
                                                For the Office of the Chapter 13 Trustee-Detroit
                                                719 Griswold Street, Ste 1100
                                                Detroit, MI 48226
                                                (313) 962-5035
                                                notice@det13ksc.com




                                                                            Page 2 of 2
          18-40739-mar    Doc 88    Filed 04/20/20   Entered 04/20/20 11:33:48    Page 2 of 2
